
	

113 S2724 IS: Incentivize Growth Now In Tomorrow’s Entrepreneurs Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2724
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Udall of New Mexico introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for the tax treatment of small business
			 start-up savings accounts.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Incentivize Growth Now In Tomorrow’s Entrepreneurs Act of 2014.
		
			2.
			Small Business
			 Start-Up Savings Accounts
			
				(a)
				In
			 general
				Part VIII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 redesignating section 224 as section 225 and inserting after section 223
			 the following new section:
				
						224.
						Small Business
				Start-up Savings Accounts(a)Allowance of deductionIn the case of an individual, there shall be allowed as a deduction for the taxable year an amount
			 equal to amount of contributions made to the small-business start-up
			 savings account of such individual.
						(b)Limitation based on adjusted gross incomeThe amount of the deduction allowed under subsection (a) for any taxable year shall be reduced (but
			 not below zero) by an amount equal to the excess of—(1)the taxpayer's adjusted gross income for such taxable year, over(2)$150,000 ($300,000 in the case of a joint return).
							(c)
							Small business
				start-Up savings account
							The
				term small business start-up savings account means a trust created
				or organized in the United States exclusively for the purpose of
			 paying the eligible costs  of the individual who is the
			 designated
				beneficiary of the trust (and designated as a small business
			 start-up savings
				account at the time created or organized), but only if the written
			 governing
				instrument creating the trust meets the following requirements:
							
								(1)
								Except in the case
				of a rollover contribution described in subsection (e)(4), no
			 contribution will
				be accepted unless it is in cash, and contributions will not be
			 accepted if
				such contribution would result in—(A)aggregate contributions for the
			 taxable year
				exceeding the lesser of—
									
										(i)
										$10,000, or
									
										(ii)
										an amount equal to
				the compensation (as defined in section 219(f)(1)) includible in
			 the
				individual’s gross income for such taxable year, or
									(B)aggregate contributions to all small business start-up savings account of the individual for such
			 taxable year and all prior taxable years exceeding $150,000.
								(2)
								The trustee is a
				bank (as defined in section 408(n)) or such other person who
			 demonstrates to
				the satisfaction of the Secretary that the manner in which such
			 other person
				will administer the trust will be consistent with the requirements
			 of this
				section.
							
								(3)
								No part of the
				trust funds will be invested in life insurance contracts.
							
								(4)
								The assets of the
				trust will not be commingled with other property except in a common
			 trust fund
				or common investment fund.(5)Contributions may be made even after the individual for whom the account is maintained has attained
			 age 70½.(d)Tax treatment of accounts(1)In generalA small business
				start-up savings account shall be exempt from taxation under this
			 subtitle.
				Notwithstanding the preceding sentence, the small business start-up
			 savings
				account shall be subject to the taxes imposed by section 511
			 (relating to
				imposition of tax on unrelated business income of charitable
				organizations).(2)Account terminationsRules similar to the rules of paragraphs (2) and (4) of section 408(e) shall apply to small
			 business start-up savings accounts, and any amount treated as distributed
			 under such rules shall be treated as not used to pay for eligible costs.
							(e)
							Tax treatment of
				distributions
							
								(1)
								Qualified distributions(A)In general
									Any qualified distribution
				from a small business start-up savings account shall not be
			 included in gross income.(B)Qualified distributionFor purposes of this section, the term qualified distribution means the amount of any  payment or distribution made from a small business savings account—(i)to the extent that such distribution does not exceed the eligible costs paid or incurred by the
			 taxpayer during the taxable year if the distribution, and(ii)which is made not later than the last day of the 5th taxable year beginning after the initial
			 distribution from the small business start-up savings account.For purposes of clause (i), a taxpayer shall be treated as having paid or incurred the taxpayer’s
			 allocable share of eligible costs of any
			 entity in
				which the taxpayer directly holds stock or a capital or profits
				interest.(C)Eligible costs(i)In generalFor purposes of this section, the term eligible costs means costs paid or incurred by the taxpayer  with respect to the designated business of the
			 taxpayer for operating capital, the purchase of equipment or facilities,
			 marketing, training, incorporation, and accounting fees.(ii)Designated businessFor purposes of clause (i), the term designated business means any single business of the taxpayer which—(I)employs 50 or fewer full-time employees on all days during the taxable year, and(II)is designated by the taxpayer for purposes of this section.Any designation made under subclause (II), once made,  may not be revoked.(D)Disallowance of
				excluded amounts as deduction, credit, or exclusionNo deduction, credit, or exclusion shall be
				allowed to the taxpayer under any other section of this chapter for
			 any
				qualified distribution to the extent taken into account in
			 determining
				the amount of the exclusion under this paragraph.(2)Nonqualified distributions(A)In generalAny amount paid or distributed out of a small business start-up savings account which is not  a
			 qualified distribution, including any amount paid out pursuant to a
			 termination of such an account, shall be included in the gross income of
			 the taxpayer as provided in section 72.(B)Treatment of amounts remaining in accountAny remaining amount in a small business start-up savings account following the date described in
			 paragraph (1)(B)(ii) shall be treated as distributed during the taxable
			 year following such date and such distribution shall not be treated as a
			 qualified distribution.(C)Additional tax(i)In generalThe tax imposed by this chapter on the account beneficiary for any taxable year in which there is a
			 payment or distribution from a small business start-up savings account of
			 such beneficiary which is includible in income under subparagraph (A)
			 shall be increased by 10 percent of the amount which is so includible.(ii)ExceptionClause (i) shall not apply if the payment or distribution is made after the account beneficiary
			 becomes disabled within the meaning of section 72(m)(7) or dies.
								(3)
								Excess
				contributions returned before due date of return
								
									(A)
									In
				general
									If any excess
				contribution is contributed for a taxable year to any small
			 business start-up
				savings account of an individual, paragraph (2) shall not apply to
				distributions from the small business start-up savings accounts of
			 such
				individual (to the extent such distributions do not exceed the
			 aggregate excess
				contributions to all such accounts of such individual for such
			 year) if—
									
										(i)
										such distribution
				is received by the individual on or before the last day prescribed
			 by law
				(including extensions of time) for filing such individual’s return
			 for such
				taxable year, and
									
										(ii)
										such distribution
				is accompanied by the amount of net income attributable to such
			 excess
				contribution.
									
									(B)
									Excess
				contribution
									For purposes of subparagraph (A), the term
				excess contribution means any contribution (other than a rollover
				contribution described in paragraph (4)) which when added to all
			 previous
				contributions for the taxable year exceeds the amount allowable as
			 a
				contribution under subsection (b)(1).
								
								(4)
								Rollover
				contribution
								Paragraph (2) shall not apply to any amount paid or
				distributed from a small business start-up savings account to the
			 account
				beneficiary to the extent the amount received is paid into a small
			 business
				start-up savings account for the benefit of such beneficiary not
			 later than the
				60th day after the day on which the beneficiary receives the
			 payment or
				distribution. For purposes of this paragraph, rules similar to the
			 rules of
				section 408(d)(3)(D) shall apply.
							
								(5)
								Transfer of
				account incident to divorce
								The transfer of an individual’s interest in
				a small business start-up savings account to an individual’s spouse
			 or former
				spouse under a divorce or separation instrument described in
			 subparagraph (A)
				of section 71(b)(2) shall not be considered a taxable transfer made
			 by such
				individual notwithstanding any other provision of this subtitle,
			 and such
				interest shall, after such transfer, be treated as a small business
			 start-up
				savings account with respect to which such spouse is the account
				beneficiary.
							
								(6)
								Treatment after
				death of account beneficiary
								
									(A)
									Treatment if
				designated beneficiary is spouse
									If the account beneficiary’s
				surviving spouse acquires such beneficiary’s interest in a small
			 business
				start-up savings account by reason of being the designated
			 beneficiary of such
				account at the death of the account beneficiary, such account shall
			 be treated
				as if the spouse were the account beneficiary.
								
									(B)
									Other
				cases
									
										(i)
										In
				general
										If, by reason of the death of the account beneficiary,
				any person acquires the account beneficiary’s interest in a small
			 business
				start-up savings account in a case to which subparagraph (A) does
			 not
				apply—
										
											(I)
											such account shall
				cease to be a small business start-up savings account as of the
			 date of death,
				and
										
											(II)
											an amount equal
				to the fair market value of the assets in such account on such date
			 shall be
				includible, if such person is not the estate of such beneficiary,
			 in
			 such
				person’s gross income for the taxable year which includes such
			 date, or if such
				person is the estate of such beneficiary, in such beneficiary’s
			 gross income
				for the last taxable year of such beneficiary.
										
										(ii)
										Special
				rules
										
											(I)
											Reduction of
				inclusion for predeath expenses
											The amount includible in gross
				income under clause (i) by any person (other than the estate) shall
			 be reduced
				by the amount of qualified distributions which were paid or
			 incurred by the
				decedent before the date of the decedent’s death and paid by such
			 person within
				1 year after such date.
										
											(II)
											Deduction for
				estate taxes
											An appropriate deduction shall be allowed under
				section 691(c) to any person (other than the decedent or the
			 decedent’s spouse)
				with respect to amounts included in gross income under clause (i)
			 by such
				person.
							(f)
							Community
				property laws
							This section shall be applied without regard to any
				community property laws.
						
							(g)
							Adjustment for
				inflation
							In the case of a
				taxable year beginning after December 31, 2014, of the dollar
			 amount
			 in subsection
				(b)(1) and each of the dollar amounts in subsection (c)(1) shall be
			 increased by an amount equal to—
							
								(1)
								such dollar
				amount, multiplied by
							
								(2)
								the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year
			 in which the
				taxable year begins, determined by substituting calendar year
				2013 for calendar year 1992 in subparagraph (B)
				thereof.
							If any
				amount as increased under the preceding sentence is not a multiple
			 of $100,
				such amount shall be rounded to the nearest multiple of $100.
							(h)
							Reports
							The
				trustee of a small business start-up savings account shall make
			 such reports
				regarding such account to the Secretary and to the individual for
			 whom the
				account is, or is to be, maintained with respect to contributions
			 (and the
				years to which they relate), distributions, aggregating $10 or more
			 in any
				calendar year, and such other matters as the Secretary may require.
			 The reports
				required by this subsection—
							
								(1)
								shall be filed at
				such time and in such manner as the Secretary prescribes, and
							
								(2)
								shall be furnished
				to individuals—
								
									(A)
									not later than
				January 31 of the calendar year following the calendar year to
			 which such
				reports relate, and
								
									(B)
									in such manner as
				the Secretary prescribes.
								
							(i)
							Regulations
							The Secretary shall issue such regulations
				or other guidance as may be necessary to carry out this section,
			 including for
				purposes of subsection (e)(1)(B)(i) the making reports by regarding
			 eligible costs of an entity in which the taxpayer directly
			 holds stock
				or a capital or profits
				interest.
						.(b)Deduction allowed whether or not individual itemizes deductionsSection 62(a) of the Internal Revenue Code of 1986 is amended by inserting after paragraph (21) the
			 following new paragraph:(22)Small business start-up savings accountsThe deduction allowed by section 224..
			
				(c)
				Tax on
			 prohibited transactions
				
					(1)
					In
			 general
					Paragraph (1) of section 4975(e) of the Internal Revenue Code of 1986 is amended by striking or at the end
			 of subparagraph (F), by redesignating subparagraph (G) as subparagraph
			 (H), and
			 by inserting after subparagraph (F) the following new subparagraph:
					
						
							(G)
							a small business
				start-up savings account described in section 224,
				or
						.
				
					(2)
					Special
			 rule
					Subsection (c) of section 4975 of such Code is amended by
			 adding at the end of subsection (c) the following new paragraph:
					
						
							(7)
							Special rule for
				small business start-up savings accounts
							An individual for whose benefit a small
				business start-up savings account is established and any
			 contributor to such
				account shall be exempt from the tax imposed by this section with
			 respect to
				any transaction concerning such account (which would otherwise be
			 taxable under
				this section) if section 224(e)(2) applies with respect to such
			 transaction.
						.
				
				(d)
				Failure To
			 Provide Reports on Small Business Start-Up Savings Accounts
				Paragraph (2) of section 6693(a) of the Internal Revenue 
			 Code of 1986 is amended by striking and at the end of subparagraph (D),
			 by striking the period at the end of subparagraph (E) and inserting ,
			 and, and by adding at the end the following new subparagraph:
				
					
						(F)
						section 224(h) (relating to small business
				start-up savings
				accounts).
					.
			
				(e)
				Excess
			 contributions
				Section 4973(b) of the Internal Revenue Code of 1986 is amended by adding
			 at the end the following new subsection:
				
					
						(h)
						Excess
				contributions to small business start-Up savings accounts
						For purposes of this section, in the case
				of contributions to a small business start-up savings account
			 (within the
				meaning of section 224(c)), the term excess contributions means
				the sum of—
						
							(1)
							the excess (if
				any) of—
							
								(A)
								the amount
				contributed for the taxable year to such accounts (other than a
			 rollover
				contribution described in section 224(e)(4)), over
							
								(B)
								the amount
				allowable as a contribution under section 224(c)(1), and
							
							(2)
							the amount
				determined under this subsection for the preceding taxable year,
			 reduced by the
				sum of—
							
								(A)
								the distributions
				out of the accounts for the taxable year, and
							
								(B)
								the excess (if
				any) of the maximum amount allowable as a contribution under
			 sections
				224(c)(1) for the taxable year over the amount contributed to the
			 accounts for
				the taxable year.
							For
				purposes of this subsection, any contribution which is distributed
			 from a small
				business start-up savings account in a distribution described in
			 section
				224(e)(3) shall be treated as an amount not
				contributed..
			
				(f)
				Clerical
			 amendment
				The table of contents for  part VIII of subchapter B of chapter 1 of
			 such Code is amended by redesignating the item relating to section 224 as
			 relating to section 225 and by inserting after the item relating to
			 section 223 the following new item:Sec. 224. Small Business Start-Up Savings Accounts..
			
				(g)
				Effective
			 date
				The amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
